Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 9 July 1824
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					July 9-10, 1824
				
				July 9 I think I closed my last to you my best friend on Thursday I shall therefore continue to give you an account of our proceedings although I fear they do not prove very amusing. A short time after breakfast Mr. Rankin arrived and engaged apartments here for three or four weeks—I rode out with Mr. & Mrs. Justice in the morning and did not see him until dinner time—I perceived that our Table was very much enlarged and learnt that our party had been encreased by seven new visitors  two from Pitsburg a Mr & Mrs. Davis three from Newington in Pensylvania and one from Baltimore beside Mr. Rankin—After dinner he came and sat by me and entered into conversation—He told me he did not intend to return home this Summer his Physicians having recommended him to pass the Summer at the Northward after drinking the waters at this place—His plan is to go from hence to Pitsburg from there to Niagara then Boston and round to New York &c to Washington which he passed through last week and was there during the great Storm, but had not time to see you. He said he had seen a paper at Chambersburg giving an account of some difficulty which occurred at Washington during the celebration of the fourth—We have not had a paper since that day therefore had heard nothing of it—He remarked that it was a pity any interruption should have been given to the rejoicings on such a day—I know nothing about this man therefore made no observation—He has been in Philadelphia ever since the adjournment of Congress. Friend Justice & Wife told me they travelled from Philadelphia to Washington with you last fall and took a great fancy to you in consequence of a fancied likeness to the Lady’s father. They are a very respectable family in Philadelphia he being an Elder of the Quaker Meeting—He appears to be mild and amiable and I am much pleased with the Quaker manners and languages they are accompanied by a number of fine sprightly Girls which has altogether changed the tone of our party—Mr. Randolph the Brother of Mrs. Justice, is a man who has been all over Europe to Canton &c who has acquired much experience and information and whose conversation is varied and agreeable. Mr. Wistar invited me to ride with his Lady in the afternoon and I accompanied them to the Spring. While I was absent Mr. Espy called to introduce Mr. Thompson to me the new Member who is to replace Mr. Tod. Johnson says he is a very agreeable man. Mr. Espy is one of the most respectable men in Bedford of very mild and pleasing manners—I was sorry I did not see them— 10 I rose this morning much better than I have been the last week and the Girls are all gone to walk to a Garden about half a Mile from this place—The heat is great and if John is on the road he will find it bad riding over the mountains—I became acquainted this morning with Mrs. Davis she is a handsome Woman. Her health is so much impaired she is making an extensive tour to New York Niagara &c with her husband who is an Auctioneer at Pitsburg—The other party I have scarcely seen and am not even acquainted with their names—Johnson is much better and I am anxious to get him acquainted with these  good humoured Girls before I go away—but  hangs too much upon the grave and sober politicians and appears to me to like nothing out of dear Maryland. I will not close my Letter till the Eveng. who knows what the day may bring forth—hitherto I have met with uniform kindness and attention from every visitor we have had—No incident has occurred worthy of mention except Johnson’s disapprobation of the conduct of the Secretaries in declining to celebrate the fourth. He told me he had seen the Letter on Walsh’s paper which I have not yet been able to procure I think it was wise—they had no business to make a party matter of this occasion—Yours faithfully
				
					L. C A.
				
				
			